      Case 3:20-cv-02511-BEN-LL Document 5 Filed 01/15/21 PageID.54 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARKUS PLOESSER,                                     Case No.: 20cv2511-BEN-LL
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO CONTINUE THE
                                                          FEBRUARY 19, 2021 EARLY
14   CITY OF SAN DIEGO;
                                                          NEUTRAL EVALUATION
     MICHAEL RAGSAC; and
15                                                        CONFERENCE AND CASE
     DOES 1-10,
                                                          MANAGEMENT CONFERENCE
16                                     Defendants.
17                                                        [ECF No. 4]
18
19         On January 14, 2021, the parties filed a Joint Motion to Continue the
20   February 19, 2021 Early Neutral Evaluation (“ENE”) and Case Management Conference
21   (“CMC”) to March 1, 2021 or later. ECF No. 4. In support, the parties state that
22   (1) Defendant Ragsac is getting married on February 19, 2021 and will be taking a road
23   trip the following week with his wife, and (2) Plaintiff’s counsel has a teaching obligation
24   on February 19, 2021. Id. at 2.
25         Having considered the Joint Motion, the Court finds good cause to GRANT the Joint
26   Motion and continue the videoconference ENE and CMC to March 2, 2021 at 10:00 a.m.
27   ///
28   ///

                                                      1
                                                                                  20cv2511-BEN-LL
      Case 3:20-cv-02511-BEN-LL Document 5 Filed 01/15/21 PageID.55 Page 2 of 2



1    Additionally, the parties shall submit their confidential ENE statements and participants’
2    information on or before February 22, 2021. All other deadlines and requirements remain
3    as previously set. See ECF No. 3.
4          IT IS SO ORDERED.
5    Dated: January 15, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                 20cv2511-BEN-LL
